' -.   .             Case 1:18-cv-05482-AT Document 58 Filed 10/09/18 Page 1 of 2




                                              Cooper & Kirk
                                                            Lawyers
                                              A Profos.sional Limited Liability Company


           David Thompson                 1523 New Hampshire Avenue, N.W.                              (202) 220-9600
           (202) 220-9659                      Washington, D.C. 20036                              Fax (202) 220-9601
           dthompson@coopcrkirk.com

                                                       October 9, 2018

           By ECF AND EMAIL
           The Honorable Analisa Torres
           United States District Court
           Southern District of New York
           Daniel Patrick Moynihan United States Courthouse
           500 Pearl St.
           New York, NY 10007-13 12

                  RE:     AmBase Corporation. et al. v. 111 West 57'" Sponsor. LLC, et al., Case No. 18-
                          CV-05482 (AT} (SDNY)

           Dear Judge Torres:
                    Pursuant to the Court's Individual Practices Rule IV.A, Plaintiffs respectfully request leave
           to file the enclosed reply in support of Plaintiffs' Request for Judicial Notice (Sept. 11, 2018), ECF
           No. 48 ("Request" ). Accompanying this letter are ( 1) a version of the reply with redactions
           highlighted, and (2) a document compiling proposed redactions.
                                             ortions of the reply that refer to
                                                  The proposed redactions are appropriate b e c a u s e -
                                                                           As the Court recognizing in gran~
                                                                          o with redactions and under seal, -
                                                                                               See Order (Sept.



                  Plaintiffs have served copies of the attached filing on opposing counsel by electronic mail
           and request that the Court deem the attached filing be to be filed as of today's date.


           Respectfully submitted,


                                                                                  COOPER & KIRK, PLLC

                                                                                          s/ David H. Thompson
                                                                                          David H. Thompson*
                                                                                          Peter A. Patterson*
         Case 1:18-cv-05482-AT Document 58 Filed 10/09/18 Page 2 of 2



October 9, 2018
Page 2


       Kevin A. Fritz, Esq.                           Brian W. Barnes*
       Eugene Meyers, Esq.                            Nicole J. Moss*
125 Park Avenue, 7th Floor                            Haley N. Proctor*
New York, New York 10017                              * Admitted Pro Hac Vice
Phone: (212) 655-3500                          1523 New Hampshire Avenue, N.W.
sbm@msf-law.com                                Washington, D.C. 20036
Attorneys for Plaintiffs                       (202) 220-9600
                                               dthompson@cooperkirk.com
                                               Attorneys for Plaintiffs



cc:   Counsel of record (by email)
